     Case 1:20-cv-04281-TWT-LTW Document 31 Filed 03/08/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT FOR GEORGIA
                        ATLANTA DIVISION

 NICHON ROBERSON,

                  Plaintiff,
                                          Civil Action No.
       vs.                                1:20-cv-04281-TWT-LTW


 RENTDEBT AUTOMATED
 COLLECTIONS, LLC and
 EXPERIAN INFORMATION
 SOLUTIONS, INC.,


                  Defendants.


                                   ORDER

     The foregoing Motion to Withdraw as Counsel having been filed, and after

due consideration by this Court, IT IS HEREBY ORDERED that the request to

withdraw Montoya M. Ho-Sang as Counsel from any further representation of the

Defendant in the above-captioned matter is hereby GRANTED.

                      8th day of March, 2021.
     SO ORDERED this _____



                          s/ Thomas W. Thrash, Jr.
                        ____________________________________________
                        JUDGE THOMAS W. THRASH JR
                        United States District Court, Northern District of Georgia
